Title: To Thomas Jefferson from Carter Braxton, 16 May 1781
From: Braxton, Carter
To: Jefferson, Thomas



Dr Sir
May 16. 1781

I am this moment informed that our County Lieutenant has orders to post fifty Men at Wt. [West] point by way of Guard, this it is suggested is done on the remonstrance of Mr. Wm. Frazer, who is alarmed for his Situation twelve Miles above and therefore would place us on the disagreable footing of having our places of abode within a Garrison and liable to the depredations of the soldiery. If there was any real occasion for this it would be to my Interests to promote it, but as the Enemy lie below York which is 30 Miles from Wt. point, and two guards below, one on New Kent side the other on Gloster, from whom timely notice would be given to summon the Militia, I concieve the Stationing such a party at Wt. point at present altogether useless and taking the People from Home unnecessarily. It will subject the few People in the little Village to much disquiet and Insult and oblige my Family to remove in quest of a House which at this time is not to be had. In the Names therefore of all the Inhabitants I am to request your Excellency and the Council will be pleased to postpone the execution of the order untill there appears more necessity, of which you may rely I will furnish such Notice as will enable you to order whatever Succour the place and County may require.
Not a tender has appeared in York River, the fort at York is  repairing and will keep the Enemys small Vessells below. There are about ten of us in Wt. point well armed who have upon one or two Alarms turned out and will do it on any Emergency which we will prefer greatly to having fifty Men posted there who must destroy all we have about us. I beg your pardon for this trouble and will only farther ask the favor of what News you have and then subscribe myself your excellencys hum Sevt.,

Carter Braxton

